NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed 5/24/2022, in response to the final office action mailed 2/25/2022.	
Claims 13, 14, 16 and 26 are pending.  Claims 15, 18, and 20-25 have been have been canceled. 
Claim 26 is rejoined herein.
Claims 13, 14, 16 and 26 are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13, 14, and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 13-16, 18, and 20-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view the amendment filed 5/24/2022.

Claim Objections- - withdrawn
The objection of claim 13 is withdrawn in view the amendment filed 5/24/2022.

Claim Rejections - 35 USC § 112- withdrawn
Claims 13-16, 18, and 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 5/24/2022.
The rejection of claims 15 and 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view the amendment filed 5/24/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: A pharmaceutical composition for the treatment of an endometriosis while preventing or reducing the likelihood of developing bone loss,  said composition comprises a therapeutically effective amount of at least one Gonadotrophin-releasing hormone (GnRH) antagonist administered in a sustained release formulation in the form of a microcrystalline aqueous suspension, wherein said therapeutically effective amount is sufficient for providing a mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml, in a patient in a treatment period of at least four weeks, over the treatment period, wherein an add-back therapy is not administered to the patient during the treatment period, wherein the mean endogenous serum estradiol level is provided by a single dosage of a therapeutically effective amount of GnRH antagonist, 
The closest prior art to the instant claims is Riethmuller et al. (U.S. 2006/0100155- previously cited).
Riethmuller et al.  teach compositions and methods for treating endometriosis comprising administration of an LH-RH antagonist (abstract; paras. [0018]-[0034]).  LHRH antagonists include cetrorelix, teverelix, ganirelix, antide or abarelix (e.g., para. [0064], [0079]). The reference further teaches that the compositions can reduce bone density loss (e.g., para. [0015], [0018]-[0023], [0033]).  
However, the reference does not teach or suggest that a single dose of teverelix can maintain the recited mean endogenous serum estradiol level of between about 20 pg/ml and 60 pg/ml over a period of at least 4 weeks.
Accordingly, the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 13, 14, 16 and 26 are being allowed as set forth in the amendment filed 5/24/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654